DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 04/18/2022. 
Claims 5-7, 10, 13, 16, 19, 24, and 25 are cancelled. 1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 are amended. Claims1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 are pending. Claims1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 are considered in this Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 reads “A computer-implemented method for evaluating an argumentative structure using opinion vectors and interpretating the said argumentative structure using a Beta distribution-based method,”, it should read “A computer-implemented method for evaluating an argumentative structure using opinion vectors and interpreting the said argumentative structure using a Beta distribution-based method.” Appropriate correction is required.

Response to Amendments
Applicant’s amendments necessitated new grounds of rejections set forth in this Office Action. 
Applicant’s amendments have been considered, the 35 U.S.C. 112(b) rejection is withdrawn.
Applicant’s amendments have been considered, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant’s amendments have been considered, Applicant’s amendments overcome 35 U.S.C. 103 rejection.

Response to Arguments
In accordance to applicant’s amendments filed, claim 16 is cancelled, and therefore 35 U.S.C. 112(b) rejection to the claim is withdrawn. 
Applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant argues that the amended claim 1 is directed to a "computer-implemented method for evaluating an argumentative structure using opinion vectors and interpretating the said argumentative structure using a Beta distribution-based method'. The method as claimed is not a concept to be performed in the human mind. To the opposite, the Applicant respectfully submits that the claimed computer-implemented method generally aims at limiting the influence of human judgement or interaction in the interpretation of the argumentative structure. The method as claimed of evaluating an argumentative structure may use judgement of experts as input but the method itself is not a concept performed in the human mind as the method executes the specific steps as claimed, which do not involve any judgement or human activity. The execution of the method by the computer results in a value used to interpret the chances of achieving the top goal when compare to a gold standard in the same field. Such method is not trivial and is not the result of the human mind. The Applicant further asserts that the human mind would not be able to execute such tasks and give a result in time frame to would render such method useful to a user. Thus, it is submitted that the presently claimed invention is not related to concepts performed by the human mind, such as observation, evaluation, judgment and opinion, but to the opposite, it is a technical solution to a problem of automatically evaluating an argumentative structure and providing a resulting value that interpret the faith of achieving a top goal of the said argumentative structure.
The examiner respectfully disagrees. The examiner notes that the claims directed to a method for decision 10 making using argumentative structure and decision tree based on multiple goals, strategy, and evidence, which is a concept that can be performed in human mind or by a pen and paper. See MPEP 2106.04(a)(2)(III). The claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation.  
The applicant asserts that the present claims recite a practical application. As explained above, the claim elements provide meaningful limitations to automatically associates a plurality of inference computational rules between two or more nodes based on the type of node and on the type relationship between the nodes, to iterate the nodes of the tree structure under the top goal of the tree structure and to compute each of the inference computational rules using the opinion vector associated with each of the said nodes as input without using a computer.
The examiner respectfully disagrees. The claims do not integrated into a practical application.  The additional element is directed to computer.  However, the additional element fails to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. [0043] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The applicant argues that the use of the computer as defined above does not constitute a well-understood, routine or conventional activity given as such novel use of a computer to automatically evaluate an argumentative structure and provide a resulting value that interpret the faith of achieving a top goal of the said argumentative structure. Such computer-implemented method provides a tangible help to any decision-maker facing decisions influences by many top goals to be achieves and on which evidence may not be totally accurate or complete. 
The examiner respectfully disagrees. As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Accordingly applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments
Applicant’s amendments and arguments have been considered have been considered and are found persuasive, 35 U.S.C. 103 rejection is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the claimed method (claims 1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28) is directed to eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.  
Step 2A.  In accordance to Step 2A Prong One of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation.   The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A computer-implemented method for evaluating an argumentative structure using opinion vectors and interpreting the said argumentative structure using a Beta distribution-based method , the method comprising: modeling the argumentative structure as a tree data structure based on a specific context; receiving the tree data structure representing the argumentative structure, the tree data structure comprising a plurality of data nodes and a plurality of relationships between the data nodes, the data nodes being a selection of at least one top goal, at least one strategy, at least one secondary goal, or at least one associated evidence; automatically  associating a plurality of inference computational rules between two or more nodes based on the type of node and on the type relationship between the nodes; receiving and storing belief, disbelief and uncertainty values of an opinion vector for each of the evidence nodes of the tree structure, the server storing and associating the received values of the opinion vector with the evidence nodes; Page 2 of 16Application No. 16/609,106 Amendments Dated April 18, 2022Reply to Office Action of October 18, 2021 iterating the nodes of the tree structure under the top goal of the tree structure and computing each of the inference computational rules using the opinion vector associated with each of the said nodes as input; computing a faith level for each of the nodes under the top goal based on the result of each of the evaluated inference computational rules; computing an opinion vector  a top goal based on the computed  faith level for each of the nodes of the tree structure under the top goal; combining a second order Beta distribution with a Gold standard of a pre- evaluated argument structure comparable to the argumentative structure to interpret the computed opinion vector of the top goal of the argumentative structure.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional element is directed to computer.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. [0043] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation is directed to: computer for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (pages 0043) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The other dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notes
Claim  1-4, 8, 9, 11, 12, 14, 15, 17, 18, 20-23, and 26-28 is objected, but would be allowable, if they were amended in such a way to overcome the 35 USC 101 rejection set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10481800 B1
Network data management protocol redirector
Pandian; Ilavarasu et al.
US 20180270188 A1
SIGNALING OPTIMIZATION DURING SHORT MESSAGING FOR INTERNET OF THINGS DEVICES IN A MOBILITY NETWORK
Kodaypak; Rajendra Prasad et al.
US 20170060988 A1
DISTRIBUTED MODEL-BUILDING
Kudo; Takuya et al.
US 9443002 B1
Dynamic data analysis and selection for determining outcomes associated with domain specific probabilistic data sets
Freese; Nate et al.
US 7031984 B2
Disaster recovery processing method and apparatus and storage unit for the same
Kawamura; Nobuo et al.
US 20060004682 A1
Computer system for decision making in decision situation e.g. investment situation, receives data corresponding to weights, probabilities, and/or values, and models decision situation using probabilistic decision model
DANIELSON M et al.
WO 2005117531 A2
A SUPPORT SYSTEM FOR DECISION ANALYSIS
EKENBERG LOVE
US 20050096950 A1
Method and apparatus for creating and evaluating strategies
Caplan, Scott Malcolm  et al.
US 20040103058 A1
Decision analysis system and method
Hamilton, Ken
US 20040039619 A1
Methods and apparatus for facilitating analysis of an organization
Zarb, Joseph J.
US 6631362 B1
General decision-making support method and system
Ullman; David G. et al.
US 20030126104 A1
Decision engine and method and applications thereof
Evans-Beauchamp, Lincoln T.  et al.
US 20030069869 A1
Computer aided strategic planning systems and methods
Gronau, Jane  et al.
US 20020052858 A1
Method and tool for data mining in automatic decision making systems
Goldman, Arnold J.  et al.
US 5455870 A
Apparatus and method for inspection of high component density printed circuit board
Sepai; Dinyar et al.
US 10481800 B1
Network data management protocol redirector
Pandian; Ilavarasu et al.
US 20180270188 A1
SIGNALING OPTIMIZATION DURING SHORT MESSAGING FOR INTERNET OF THINGS DEVICES IN A MOBILITY NETWORK
Kodaypak; Rajendra Prasad et al.
US 20170060988 A1
DISTRIBUTED MODEL-BUILDING
Kudo; Takuya et al.
NPL
Developing Expert Opinion Based Models for Critical Infrastructure Risk Assessment and Vulnerability Analysis
Marcia F. P. Salgado
NPL
Approach of Expert Opinion Acquisition Based on Cloud Model and Evidence Theory
Jian Zhou
NPL
Ensemble based systems in decision making

R. Polikar


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683